DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 1/5/2021 has been entered.
Claims 1-9, 15-16, 23, 25-26, 28-29 and 31-33 are pending.  
Claims 10-14, 17-22, 24, 27, 30, and 34 have been canceled.
Claims 1, 6, 23, 25, 32, and 33 have been amended.
No new claims have been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US Patent No 10,650,935 in view of Finley (2004/0241490 A1). Claim 8 of US Patent No 10,650,935 has all of the same limitations of claim 1 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 23, 30, and 32 are rejected under 35 U.S.C. 103 as unpatentable over Finley (US 2004/0241490 A1).
Regarding claims 1 and 6, with regard to the limitations “film”, “layer”, “functional” and “protective”, the terms are found to be minimally limiting and are afforded little weight as any film or layer or grouping of films or layers may be considered to serve a function and therefore, be a functional film or layer or provide some degree of protection and therefore be a protective film or layer since the terms are not strictly defined. Finley teaches a substrate [0043] and [0062]. Finley teaches layers (58), (60), (46), (48), (62), (64), (66), (52), (54), (68), (70), and (16) in that order on the substrate (Fig 1) (a coated article).  The films and layers of Finley may be considered individually or in combination as functional or protective coatings (films or layers) as desired (over the substrate).  As such, any or all of layers (58), (60), (46) and (48) may be considered a functional layer.  Finley teaches that at least layers (58), (60), (46) and 
Finley does not provide an express example wherein layers (54) and/or (56) and (16) or all three layers are titanium oxide and aluminum oxide and silicon oxide,
However, because Finley clearly and expressly teaches the titanium oxide and aluminum oxide combination for each of the layers, with the inclusion of silicon oxide, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the titanium oxide, aluminum oxide, and silicon oxide combination for each of the layers resulting in the article of claim 1 wherein a first protective film comprises silica and alumina or mixtures thereof and the second protective film comprises titania and alumina.
Regarding claims 2-5, Finley teaches all of the limitations of claim 1 as set forth above and further teaches the titanium-aluminum coating may have a wt. ratio of titanium containing materials to aluminum containing materials of 1:99 to 99:1.

Although Finley does not explicitly teach an example with the exact wt. ranges or titania or alumina in the outer coating (second protective film) as claimed, Finley teaches wt. ratios of titanium containing material to aluminum containing materials with wt. ratios of 1:99 to 99:1 [0058] which overlaps the instant claimed percentages of titania of 35-65 wt.% or 45-55 wt.% and the instant claimed percentages of alumina of 65 to 35 wt.% or 55 to 45 wt.% [0021] and further teaches an example of a 50wt% to 50 wt.% Ti to Al material [0112] which is entirely within each of the claimed ranges.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use these weight ratio ranges overlapping and within the claimed ranges as taught by Finley in the outer coating since Finley individually teaches both the materials and the wt. percentage ratios and teaches the materials in the outer coating.
Regarding claim 8, Finley teaches all of the limitations of claim 1 as set forth above and further teaches layer (46) may be an infrared (IR) reflective metal film which includes materials such as silver, gold, and copper and combinations thereof (claim 23) and [0067].  Therefore, the functional layer comprises silver as claimed.
Regarding claim 30, Finley teaches all of the limitations of claim 1 as set forth above.  Additionally, in the case where either layers (54) and (56) combined or layer (56) is considered the first protective film, the first and second protective films are abutting each other as in claim 30.  Alternatively, when layer (54) is considered a first 
Regarding claim 32, Finley teaches all of the limitations of claim 1 as set forth above and further teaches the coating stack can include, but is not limited to, a base layer also referred to as a dielectric layer, a phase matching layer or an antireflective layer; an infrared reflecting metal layer, such as a silver film or any noble metal; and a primer layer and teaches wherein layers (58), (60) and (46) and (48) (the functional layer) may include such layers or films  [0064] [0066] and [0067]. 
 
Regarding claim 23, with regard to the limitations “film”, “layer”, “functional” and “protective”, the terms are found to be minimally limiting and are afforded little weight as any film or layer or grouping of films or layers may be considered to serve a function and therefore, be a functional film or layer or provide some degree of protection and therefore be a protective film or layer since the terms are not strictly defined. Finley teaches a substrate [0043] and [0062]. Finley teaches layers (58), (60), (46), (48), (62), (64), (66), (52), (54), (68), (70), and (16) in that order on the substrate (Fig 1) (a coated article).  The films and layers of Finley may be considered individually or in combination as functional or protective coatings (films or layers) as desired (over the substrate).  As such, any or all of layers (58), (60), (46) and (48) may be considered a functional layer.  Finley teaches that at least layers (58), (60), (46) and (48) are over the substrate (a functional layer over at least a portion of the substrate).  Finley further teaches titanium and aluminum-containing films such as layer (16) that can protect underlying functional 
Finley does not provide an express example wherein layers (54) and/or (56) and (16) or all three layers are titanium oxide and aluminum oxide and silicon oxide.
However, because Finley clearly and expressly teaches the titanium oxide and aluminum oxide combination for each of the layers, with the inclusion of silicon oxide, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the titanium oxide, aluminum oxide, and silicon oxide combination for each of the layers resulting in the article of claim 23 wherein a first protective film comprises silica, titania and alumina or mixtures thereof and the second protective film comprises titania and alumina and then third protective film comprises silica and alumina.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Finley (US 2004/0241490 A1) in view of Barton et al (US 2008/0070045 A1).

Regarding claim 7, Finley teaches all of the limitations of claim 1 as set forth above.
Finley does not expressly teach the functional layer comprises a transparent conductive oxide selected from the group consisting of aluminum doped zinc oxide, gallium doped zinc oxide, and tin doped indium oxide.
However, Finley teaches a low emissivity coating and teaches a layer comprising zinc oxide and zinc-stannate films (layers (58) and (60)) for solar stacks [0067].  Barton teaches a low emissivity coating for solar purposes and teaches it comprises a transparent conductive oxide layer optionally with a dopant (abstract) and teaches functionally equivalent materials that are transparent conductive oxides in the low emissivity layer include oxides of metals such as zinc and indium Barton teaches they may (usually) further comprise dopants including tin, aluminum, or gallium and specifically indicates a tin doped indium oxide coating as appropriate [0024].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute either the zinc oxide layer (60) or the zinc-stannate layer (58) of low emissivity functional coating of Finley with a functionally equivalent low emissivity transparent conductive oxide coating as designated by Barton as a functional equivalent to the coating taught by Finley such as a coating comprising oxides of zinc and indium doped with tin , aluminum, or gallium and in particular tin doped indium oxide.
Claims 9, 16, 25-26, 28-29, 31, and 33  are rejected under 35 U.S.C. 103 as being unpatentable over Finley (US 2004/0241490 A1) in view of Wagner et al (US 2011/0117300 A1)
Regarding claim 9, with regard to the limitations “film”, “layer”, “functional” and “protective”, the terms are found to be minimally limiting and are afforded little weight as any film or layer or grouping of films or layers may be considered to serve a function and therefore, be a functional film or layer or provide some degree of protection and therefore be a protective film or layer since the terms are not strictly defined. Finley teaches a substrate [0043] and [0062]. Finley teaches layers (58), (60), (46), (48), (62), (64), (66), (52), (54), (68), (70), and (16) in that order on the substrate (Fig 1) (a coated article).  The films and layers of Finley may be considered individually or in combination as functional or protective coatings (films or layers) as desired (over the substrate).  As such, any or all of layers (58), (60), (46) and (48) may be considered a functional layer.  Finley teaches that layers (58), (60) and (46) and (48) are over the substrate (a functional layer over at least a portion of the substrate).  Finley further teaches titanium and aluminum-containing films such as outermost layer (16) that can protect underlying functional layers [0043], [0044] and [0062] (at least an outermost protective film). Finley teaches the titanium and aluminum-containing films may be oxides comprising titanium and aluminum [0057] such as titanium oxide and aluminum oxide.
Finley does not teach wherein the outermost protective film comprises zirconia.  
However Finley teaches layer (16)  may comprise titanium oxide aluminum oxide and silicon oxide as an overlying oxide layer that protects the underlying infrared reflective and dielectric layers [0013] and [0018], [0057] [0069] and [0071].  Wagner teaches zirconium oxide as a material that is combinable with the materials of Finley as suitable materials for overcoat layers in coatings similar to Finley’s coatings to protect 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use zirconia in any the overcoat layer of Finley as functionally equivalent materials to the alumina, titania and in particular silica materials as taught by Finley to protect the infrared and reflective layers of Finley and to adjust the refractive index of the coating [0041].
Regarding claim 16, Finley in view of Wagner teaches all of the limitations of claim 9 as set forth above and Finley further teaches layer (46) may be a reflective metal film which includes materials such as silver, gold, and copper and combinations thereof (claim 23) and [0067].  Therefore, the functional layer comprises silver as claimed.
Regarding claims 25-26, 28-29, and 31, Finley in view of Wagner teaches all of the limitations of claim 9 as set forth above.  Finley teaches, in addition to layer (16), any of the following layers may also comprise the titanium and aluminum –containing films comprising titanium oxide, aluminum oxide and silicon oxide including layers (48), (54), (44), (50), and (56) [0069], and [0071].  As such, the top three layers (54), (56), and (16) may each be considered a protective film.  Either layer (54) or layer (56) or the combination of (54) and (56) may be considered a first protective film, and layer (16) may be considered a second outermost protective film resulting in a first protective film positioned between the functional layer (layers (58), (60), (46) and (48)) and the outermost protective film (16). Although Finley does not provide an express example wherein layers (54) and (56) are titanium oxide, aluminum oxide and wherein layers (54) 
Regarding claim 33, Finley in view of Wagner teaches all of the limitations of claim 25 as set forth above and Finley further teaches the coating stack can include, but is not limited to, a base layer also referred to as a dielectric layer, a phase matching layer or an antireflective layer; an infrared reflecting metal layer, such as a silver film or any noble metal; and a primer layer and teaches wherein layers (58), (60) and (46) and (48) (the functional layer) may include such layers or films  [0064] [0066] and [0067].  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Finley (US 2004/0241490 A1) in view of Wagner (US 2011/0117300 A1) further in view of Barton et al (US 2008/0070045 A1).
Regarding claim 15, Finley in view of Wagner teaches all of the limitations of claim 9 as set forth above.
Finley does not expressly teach the functional layer comprises a transparent conductive oxide selected from the group consisting of aluminum doped zinc oxide, gallium doped zinc oxide, and tin doped indium oxide.
However, Finley teaches a low emissivity coating and teaches a layer comprising zinc oxide and zinc-stannate films (layers (58) and (60)) for solar stacks [0067].  Barton teaches a low emissivity coating for solar purposes and teaches it comprises a transparent conductive oxide layer optionally with a dopant (abstract) and teaches functionally equivalent materials that are transparent conductive oxides in the low emissivity layer include oxides of metals such as zinc and indium Barton teaches they may (usually) further comprise dopants including tin, aluminum, or gallium and specifically indicates a tin doped indium oxide coating as appropriate [0024]. 
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute either the zinc oxide layer (60) or the zinc-stannate layer (58) of low emissivity functional coating of Finley with a functionally equivalent low emissivity transparent conductive oxide coating as designated by Barton as a functional equivalent to the coating taught by Finley such as a coating comprising oxides of zinc and indium doped with tin , aluminum, or gallium and in particular tin doped indium oxide.

Response to Arguments
Examiner acknowledges Applicant’s request to review the double patenting upon indication of an allowable subject matter. The Double Patenting rejection is no longer provisional and is maintained for review upon indication of allowable subject matter.  Applicant's amendments and arguments filed 1/5/2021 have been fully considered.  The amendments have overcome the rejections under 35 USC 112 therefore, the rejections under 35 USC 112 have been withdrawn.  The amendments have overcome the rejections under 35 USC 102 but after further consideration of the art of record and in view of Applicant’s amendments and arguments regarding the rejections under 35 USC 103 are not considered persuasive.  
Regarding claims 1 and its dependent claims, Applicant argues that one having ordinary skill in the art would recognize that the primer layer (54) or the anti-reflective layer or dielectric layer (56) of Finley is not a protective layer as set forth in the present invention. Applicant also argues unexpected results in the form of dEcmc color difference key to color change regarding claims 1 and 9 and further argues that one with skill in the art would not have had any motivation to include one of the above protective layers in Finley.
In response to Applicant’s arguments, the office disagrees and does not find Applicant’s claim of unexpected results convincing.  Because the layers identified as protective are on the external surface of the coating stack and may all have the same composition, it is reasonable to consider them all protective.  Additionally, Applicant’s claim of unexpected color difference is merely a measurement methodology as 2 as indicated above to adjust the refractive index of the coating as taught by Wagner [0035] and [0041]. 
Applicant argues that with regard to claims 2-5 that the weight ranges claimed are not obvious over those taught by Finley because Finley’s weight ranges are significantly larger.  
In response to Applicant’s argument, it is not found convincing because Finley teaches an example entirely within the claimed weight ranges.
As such Applicant’s arguments are not found convincing.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                             

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784